         Case 1:16-cr-00467-LJL Document 353 Filed 01/27/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       January 27, 2021

VIA ECF
The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Norman Seabrook,
               16 Cr. 467 (AKH)

Dear Judge Hellerstein:

       The Government respectfully writes in response to defendant Norman Seabrook’s letter
from earlier today (Dkt. 352). The undersigned counsel apologizes for not having promptly
responded to Seabrook’s counsel’s e-mails seeking the Government’s position, as the undersigned
counsel has been decidedly under the weather for several days now.

        Seabrook seeks to travel to the Tampa, Florida area between January 30, 2021 and February
20, 2021, ostensibly to visit his daughter. The request is, at first blush, odd, given Seabrook’s
COVID-19-related concerns, well documented as they were in earlier motion practice (see Dkt.
340), and the related challenges inherent in (1) unnecessary air travel and (2) travel to the state of
Florida in particular. That noted, even in these strange circumstances – in which Seabrook remains
at large specifically because he has elevated his COVID-19-related concerns – the Government
might ordinarily take no position on such a request.

        There is, however, this one issue. As the Court may be aware, and as Mr. Seabrook is
almost assuredly aware, Super Bowl LV will be held in Tampa, Florida on February 7, 2021, a
date right in the middle of Seabrook’s requested range. Under regular circumstances, the Super
Bowl turns its host city into the party and media capital of the nation for a solid two weeks before
the event itself. Early press indications are that this will remain the same this year, notwithstanding
the pandemic, because, well, it’s Tampa, Florida. And the effect will likely be amplified now that
the home team, the Tampa Bay Buccaneers, have qualified for the big game, becoming the first
home team to appear in the title game in Super Bowl history.

         The Government recognizes and respects that Seabrook remains at large only because of
the ongoing COVID-19 threat. It would do violence to this rationale – and to the tens of thousands
of union members he betrayed and victimized who continue to ask us whether he will spend a day
in jail for his crimes – for him to spend that time at the Super Bowl, or related events, or leisurely
smoking cigars while taking in what the Tampa area has to offer during Super Bowl weeks, be
          Case 1:16-cr-00467-LJL Document 353 Filed 01/27/21 Page 2 of 2

                                                                                               Page 2


they special themed events at Big Cat Animal Rescue or what the undersigned is informed are a
prominent (even for Florida) array of bars, gentleman’s clubs, and other nightlife institutions.
Seabrook can resume a life of unfettered travel after he serves his sentence.

        We therefore respectfully submit that should Seabrook be allowed to travel at all, his travel
should commence only after February 11, 2021. That date should clear Seabrook’s travel of a
region-wide celebration in the event that Tampa Bay wins.1 No matter when Seabrook travels, the
Court should explicitly prohibit him from attending the Super Bowl or any Super Bowl-related
events, official or unofficial, other than at his daughter’s home, and that – consistent with the stated
COVID-concerns that justify his continued release -- no gathering or establishments he attends or
visits should be of in excess of eight people.


                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney

                                           by: __/s/___________________________
                                               Martin S. Bell
                                               Assistant United States Attorney

cc: Defense Counsel (via ECF)




1
  This is not currently the outcome favored by the oddsmakers, but the Government recognizes the
risks of betting heavily against Tampa Bay quarterback Tom Brady.
